PROMISSORY NOTE

 



$61,875.91   February 4 , 2019

 

 

FOR VALUE RECEIVED, Grey Cloak Tech Inc., a Nevada corporation (“Borrower”),
promises to pay to William Bossung (“Lender”) on or before February 4, 2020 (the
“Maturity Date”) or earlier as provided herein, at any place designated by
Lender, the principal amount of $61,875.91 (the “Principal Amount”),
constituting all outstanding amounts previously advanced to Borrower by Lender,
together with accrued but unpaid interest from the date hereof at the rate of
four percent (4%) per annum (the “Base Rate”) on the unpaid principal balance.
Payments under this Promissory Note (this “Note”) shall be paid in US Dollars to
Lender at 10300 W. Charleston Blvd., Suite 13-378, Las Vegas, NV 89135 or at
such place as Lender may from time to time designate in writing.

 

1.Interest Payments. Borrower shall make quarterly interest payments for all
accrued but unpaid interest on the outstanding principal balance due on March
31, June 30, September 30 and December 31 of each year (each as applicable, an
“Interest Payment Date”).

 

a.Prepayments. Borrower may pay the outstanding principal balance or a portion
thereof without penalty upon any Interest Payment Date

 

b.Application of Payments Toward Obligations. Payments received shall be first
applied to accrued but unpaid interest.

 

c.Late Payments. If payments are received later than 10 days after the Interest
Payment Date, there shall be a late fee of the greater of $500 or 1% of the
amount of the late payment, plus accrued and unpaid interest.

 

2.Event of Default; Accelerated Maturity Date. Upon written notice to Borrower
following an Event of Default, Lender may accelerate the Maturity Date to the
date of the original written notice of such default or breach or such later date
specified by Lender. For purposes of this Note, an “Event of Default” shall have
occurred if Borrower is in default on account of the late payment of any payment
due hereunder, has breached any other term of this Note, and such default or
breach has not been cured within ten (10) days written notice of such default or
breach; (b) Borrower commences a voluntary proceeding seeking liquidation,
reorganization, or other relief with respect to itself or its debts under any
bankruptcy, insolvency, or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian, or other
similar official of it or a substantial part of its Property or consents to any
such relief or to the appointment of or taking possession by any such official
in an involuntary case or other proceeding commenced against it or make a
general assignment for the benefit of creditors or generally fail to pay its
debts as they become due or shall take any corporate action to authorize any of
the foregoing; (c) an

Page 1 of 3

 

involuntary proceeding is commenced against Borrower seeking liquidation,
reorganization, or other relief with respect to it or its debts under any
bankruptcy, insolvency, or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian, or other
similar official for it or a substantial part of its Property, and such
involuntary proceeding shall remain undismissed and unstayed for a period of 30
consecutive days; or (d) any dissolution, liquidation or winding up of Borrower
or any substantial portion of its business.

 

3.Default Interest. During the period that any Event of Default exists,
including without limitation the nonpayment of any quarterly or final amount
due, the interest rate hereon shall increase to sixteen percent (16%) per annum
(the “Default Rate”) and shall apply to all unpaid interest and fees compounded
quarterly (on each Interest Payment Date) as if they were additional principal.

 

4.Waivers. Borrower and all others who may become liable for the payment of all
or any part of the obligations under this Note do hereby severally waive
presentment for payment, protest and demand, notice of protest, demand and
dishonor, and nonpayment of this Note and expressly agree that the maturity of
this Note or any payment hereunder may be extended from time to time, at the
option of the holder hereof, without in any way affecting the liability of each.
Any such extension may be made without notice to any of the parties and without
discharging their liability.

 

5.Collection and Enforcement Costs. Borrower agrees to pay all costs incurred in
collection and/or enforcement of this Note or any part thereof or otherwise in
connection herewith, including, but not limited to, reasonable attorneys' fees,
and, in the event of court action, all costs and such additional sums and
attorneys' fees as the court may adjudge reasonable.

 

6.Severability. If any term, provision, covenant or condition of this Note, or
any application thereof, should be held by a court of competent jurisdiction to
be invalid, void, or unenforceable, all provisions, covenants and conditions of
this Note and all applications thereof not held invalid, void or unenforceable,
shall continue in full force and effect and shall in no way be affected,
impaired or invalidated thereby.

 

7.Assignability. This Note shall be binding upon the Borrower and its successors
and assigns, and shall inure to the benefit of Lender and Lender’s successor and
assigns. This Note may be assigned by Lender upon written notice to (and without
the consent of) Borrower, provided that each transferee of this Note must be an
“accredited investor” (as defined in Rule 501(a) of Regulation D under the
Securities Act of 1933, as amended).

 

8.Governing Law; Jurisdiction. The laws of the State of Nevada shall govern the
validity, construction, performance and effect of this Note. Except as otherwise
required by applicable law, Borrower and Lender each hereby irrevocably: (a)
submits in any legal

Page 2 of 3

 

proceeding relating to this Note to the exclusive jurisdiction of any state or
United States court of competent jurisdiction sitting in the State of Nevada and
agrees to suit being brought in such courts, as Lender may elect; and (b) waives
any objection it may now or hereafter have to the venue of such proceeding in
any such court or that such proceeding was brought in an inconvenient forum.

 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed and
delivered on the date first above written.

Grey Cloak Tech Inc.

 

 

By: /s/ Kevin Pitts

Name: Kevin Pitts

Title: Chief Executive Officer

 

Page 3 of 3